DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	“control circuitry configured to: receive, from a user, an input from a first user device” in Claim 61
(b)	“control circuitry configured to identify the action based on the input is further configured to: parse words of the input to identify an action identifier” in Claim 62
(c)	“control circuitry configured to determine the target device is further configured to: input the action into a database listing network-connected devices capable of performing actions” in Claim 63
(d)	“control circuitry configured to determine the target device is further configured to: input the action to a database listing device identifiers corresponding to network-connected devices” in Claim 64
(e)	“control circuitry configured to identify the action criterion is further configured to: input the action and the target device into a database listing criteria identifiers corresponding to specific actions on specific network-connected devices” in Claim 65
(f) “control circuitry configured to identify the action criterion is further configured to: retrieve a plurality of criteria identifiers, based on the action, from the first user device” in Claim 66
(g)	“control circuitry configured to identify the action criterion is further configured to: detect connectivity of the target device to the first user device” in Claim 67

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 4, Control Circuitry 404, Paragraphs 0129-0137
(b) Fig. 4, Control Circuitry 404, Paragraphs 0129-0137 
(c) Fig. 4, Control Circuitry 404, Paragraphs 0129-0137
(d) Fig. 4, Control Circuitry 404, Paragraphs 0129-0137
(e) Fig. 4, Control Circuitry 404, Paragraphs 0129-0137 
(f) Fig. 4, Control Circuitry 404, Paragraphs 0129-0137
(g) Fig. 4, Control Circuitry 404, Paragraphs 0129-0137
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections – 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 51-54 & 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over Howcroft (US 20080148320 A1 hereinafter, Howcroft ‘320) in combination with Williams et al. (US 20170236512 A1 hereinafter, Williams ‘512).
Regarding claim 61; Howcroft ‘320 discloses a system (Fig. 1, System 200) for performing actions on network-connected objects in response to reminders on devices (i.e. The media content includes an advertisement having a selectable reminder indicator. The method includes receiving an input selection related to the selectable reminder indicator and scheduling a reminder related to the advertisement for transmission to one or more selected devices based on the input selection. See Abstract),  
comprising: 
user input circuitry (Fig. 2, Remote Control Device 218 i.e. Receives user Inputs. Paragraph 0042);
and control circuitry (Fig. 2, Set-Top Box 212)
configured to: receive, from a user, an input from a first user device (i.e. The set-top box device 212 may receive an input selection related to the selectable indicator and transmit the input selection to the central video head-end system 202. Paragraph 0043);
identify an action based on the input, wherein the action is one of a plurality of actions capable of being performed by one of a plurality of network connected devices (i.e. An input selection related to a selected indicator of the one or more selectable indicators is received at the set-top box, at 1004. The set-top box determines if the input selection is a record input, a reminder input, or a cancel input, at 1006. If the input selection is a cancel input at 1008, the method terminates, at 1010. Returning to 1008, if the input selection is a record input, a record menu is provided to the display device, at 1012. Paragraph 0072)
identify an action criterion based on the input, wherein the action criterion corresponds to a condition for performing the action on one of a plurality of network connected devices (i.e. The set-top box determines if the input selection is a record input, a reminder input, or a cancel input, at 1006. If the input selection is a cancel input at 1008, the method terminates, at 1010. Paragraph 0072)
Howcroft ‘320 does not expressly disclose the limitations as expressed below.
Williams ‘512 discloses determine, at the first user device (Fig. 8A, Device 110), a target device (Fig. 8A, Speaker(s) 20), wherein the target device is one of the plurality of network connected devices (Fig. 8A, Device 110b & Speaker(s) 20) that is capable of performing the action (i.e. The speaker(s) 20 may play (828) output audio using the audio data. Paragraph 0099)
determine a command for executing the action on the target device according to the action criterion (Fig. 8a, Step 816 i.e. the server(s) 112 may then perform (814) ASR on the audio data to obtain text and may determine (816) a command from the text. Paragraph 0098) 
and transmit the command, from the first user device, to the target device (Fig. 8A, Step 826 i.e. The device 110b may stream (824) audio data using the URL and may send (826) the audio data to the speaker(s) 20. The speaker(s) 20 may play (828) output audio using the audio data. Paragraph 0099)
Howcroft ‘320 and Williams ‘512 are combinable because they are from same field of endeavor of speech systems (Williams ‘512at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Howcroft ‘320 by adding  the limitation as taught by Williams ‘512. The motivation for doing so would have been advantageous to enhance a system that is capable of controlling multiple entertainment systems and/or speakers using voice commands. Therefore, it would have been obvious to combine Howcroft ‘320 with Williams ‘512 to obtain the invention as specified.

Regarding claim 62; Howcroft ‘320 does not expressly disclose the limitations as expressed below.
Williams ‘512 discloses wherein the control circuitry configured to identify the action based on the input is further configured to: parse words of the input to identify an action identifier (i.e. The NLU process may be configured to parse and tag the ASR results to annotate text as part of NLU processing. Paragraph 0055)
input the action identifier into a database listing actions corresponding to action identifiers (i.e. Each domain may be associated with a database of words linked to intents. For example, a music intent database may link words and phrases such as “quiet,” “volume off,” and “mute” to a “mute” intent. The IC module 264 identifies potential intents for each identified domain by comparing words in the query to the words and phrases in the intents database. Paragraph 0063)
filter the database listing actions corresponding to action identifiers based on the action identifier to identify the action (i.e.Incoming audio (or audio data) is analyzed to determine if specific characteristics of the audio match preconfigured acoustic waveforms, audio signatures, or other data to determine if the incoming audio "matches" stored audio data corresponding to a keyword. Thus, the wakeword detection module 220 may compare audio data to stored models or data to detect a wakeword. Paragraphs 0044-0045)
and output the action (i.e. The server(s) 112 may determine (158) output devices to which to send audio data. For example, the server(s) 112 may identify speaker(s) 20 and/or output zone(s) specified in the command. If the command did not explicitly specify speaker(s) 20 and/or output zone(s), the server(s) 112 may determine the output devices based on user preferences. For example, the server(s) 112 may select every speaker 20 and/or output zone, may identify a preferred output zone (e.g., living room) based on previously received commands, may identify speaker(s) and/or an output zone associated with the device 110 that received the input audio 11, or the like.  The server(s) 112 may send (160) audio data to the selected output devices. Paragraphs 0035-0036).
Howcroft ‘320 and Williams ‘512 are combinable because they are from same field of endeavor of speech systems (Williams ‘512at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Howcroft ‘320 by adding  the limitation as taught by Williams ‘512. The motivation for doing so would have been advantageous to enhance a system that is capable of controlling multiple entertainment systems and/or speakers using voice commands. Therefore, it would have been obvious to combine Howcroft ‘320 with Williams ‘512 to obtain the invention as specified.

Regarding claim 63; Williams ‘512 discloses wherein the control circuitry configured to determine the target device is further configured to: input the action into a database listing network-connected devices capable of performing actions (i.e. The server(s) 112 may determine (142) output devices, such as speaker(s) 20, speaker controllers(22) and/or device(s) 110 capable of generating audio, including determining configuration information associated with the output devices. Paragraph 0025)
filter the database listing network-connected devices capable of performing actions based on the action to identify a plurality of network-connected devices capable of performing the action (i.e. An NLU knowledge base may include a database of devices identifying domains associated with specific devices. For example, the device 110 may be associated with domains for different applications such as music, telephony, calendaring, contact lists, and device-specific communications. In addition, the entity library may include database entries about specific services on a specific device, either indexed by Application ID, Device ID, User ID, or Household ID, or some other indicator. Paragraph 0060);
 output the plurality of network-connected devices capable of performing the action (i.e. The server(s) 112 may determine (158) output devices to which to send audio data. For example, the server(s) 112 may identify speaker(s) 20 and/or output zone(s) specified in the command. Paragraph 0035) 
and identify the target device from the plurality of network-connected devices capable of performing the action according to the action criterion (i.e. The server(s) 112 may send (160) audio data to the selected output devices. For example, the server(s) 112 may generate a Uniform Resource Identifier (URI) (e.g., Uniform Resource Locator (URL) or the like and send the audio data to the selected output devices using the URI. Paragraph 0036).

Regarding claim 64; The system of claim 61, wherein the control circuitry configured to determine the target device is further configured to: 
input the action to a database listing device identifiers corresponding to network-connected devices (i.e. The server(s) 112 may determine (142) output devices, such as speaker(s) 20, speaker controllers(22) and/or device(s) 110 capable of generating audio, including determining configuration information associated with the output devices. Paragraph 0025);
filter the database listing device identifiers corresponding to network-connected devices based on a device identifier that corresponds to the action to identify the target device  (i.e. An NLU knowledge base may include a database of devices identifying domains associated with specific devices. For example, the device 110 may be associated with domains for different applications such as music, telephony, calendaring, contact lists, and device-specific communications. In addition, the entity library may include database entries about specific services on a specific device, either indexed by Application ID, Device ID, User ID, or Household ID, or some other indicator. Paragraph 0060);
and output the target device that corresponds to the device identifier (i.e. The server(s) 112 may determine (158) output devices to which to send audio data. For example, the server(s) 112 may identify speaker(s) 20 and/or output zone(s) specified in the command. Paragraph 0035)


Allowable Subject Matter
1.	Claims 55-60 & 65-70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

2.	Claim 58 depends on indicated objected claim 57. Therefore, by virtue of its dependency, Claim 58 is also indicated as objected subject matter. 

3.	Claim 68 depends on indicated objected claim 67. Therefore, by virtue of its dependency, Claim 68 is also indicated as objected subject matter.


Examiners Statement of Reasons for Allowance
The cited reference (Howcroft ‘320) teaches wherein a method of scheduling an event related to an advertisement includes transmitting media content to a set-top box. The media content includes an advertisement having a selectable reminder indicator related to the advertisement. The method further includes receiving an input selection related to the selectable reminder indicator and scheduling a reminder related to the advertisement for transmission to one or more selected devices based on the input selection.
The cited reference (Williams ‘512) teaches a system that is capable of controlling multiple entertainment systems and/or speakers using voice commands. The system receives voice commands and may determine audio sources and speakers indicated by the voice commands. The system may generate audio data from the audio sources and may send the audio data to the speakers using multiple interfaces. For example, the system may send the audio data directly to the speakers using a network address, may send the audio data to the speakers via a voice-enabled device or may send the audio data to the speakers via a speaker controller. The system may generate output zones including multiple speakers and may associate input devices with speakers within the output zones. For example, the system may receive a voice command from an input device in an output zone and may reduce output audio generated by speakers in the output zone.
The cited references fail to disclose wherein the control circuitry configured to identify the action criterion is further configured to: input the action and the target device into a database listing criteria identifiers corresponding to specific actions on specific network-connected devices; filter the database listing criteria identifiers corresponding to specific actions on specific network-connected devices based on the action and the target device to identify the plurality of criteria identifiers for performing the action on the target device; output the plurality of criteria identifiers for performing the action on the target device; and identify action criterion from the plurality of criteria identifiers; retrieve a plurality of criteria identifiers, based on the action, from the first user device; retrieve custom criteria identifiers to be used as the plurality of criteria identifiers, wherein the custom criteria identifiers are retrieved from an external source; and identify the action criterion from the retrieved custom criteria identifiers; detect connectivity of the target device to the first user device; retrieve action data from the target device, wherein the action data comprises one or more actions associated with the target device; generate a plurality of criteria identifiers, wherein each of the plurality of criteria identifiers is associated with the action data; input the criteria identifiers, the action, and the target device into a database listing criteria identifiers corresponding to specific actions on specific network-connected devices; and filter the database listing criteria identifiers corresponding to specific actions on specific network-connected devices based on the criteria identifiers, the action, and the target device to identify the action criterion; transmit a request to a remote server for action data in association with the target device, wherein action data comprises one or more actions associated with the target device; and receive the action data from the remote server in association with the target device; parse words of the input to identify a criteria identifier; input the criteria identifier into a database listing criteria identifiers corresponding to action criteria; filter the database listing criteria identifiers corresponding to action criterion based on the criteria identifier to identify the action criterion; and output the action criterion; input the action, the action criterion, and the target device into a database listing command codes corresponding to specific actions on specific network-connected devices; filter the database listing command codes corresponding to specific actions on specific network-connected devices based on the action and the target device to identify a command code; output the command code; input the action criterion into a database listing command settings corresponding to performing specific actions according to specific criteria on specific network-connected devices; filter the database listing command settings corresponding to performing specific actions according to specific criteria on specific network-connected devices based on the action criterion to identify a command setting for executing the action on the target device according to the action criterion; output the command setting; and generate the command based on the command code and the command setting.  As a result, and for these reasons, Examiner indicates Claims 55-60 & 65-70 as allowable subject matter. 


Relevant Prior Art References Not Relied Upon
	Brown (US 20070014420 A1) - A voice-activated, or voice-operated, remote control is adapted to reduce or eliminate the sound output of one or more entertainment appliances in order quiet the environment and thereby improve the effectiveness and accuracy its voice recognition functions. In one aspect of the present invention, the remote control sends a mute command to an appliance under control and listens for a voice command during an ensuing predetermined time period. In a further aspect of the present invention, the remote control determines which one of a plurality of unmute sequences is to be transmitted.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677